Title: From George Washington to James Hill, 12 January 1787
From: Washington, George
To: Hill, James



Sir,
Mo[un]t Vernon 12th Jany 1787.

Your Letter of the 24th of September in answer to mine of the 20th of August was a long time in getting to my hands, & very unsatisfactory when it arrived. If you were ever directed by me to settle your accounts with, & pay the produce of my Estate under your management into the hands of Mr Posey, I should be glad to receive a copy of the order. My memory, nor any paper

in my possession does not furnish me with the least trace of my having ever given such an order; yet I will not say the fact is otherwise, because the busy scenes in which I was engaged during my continuance in public life; & the multiplicity of things which were constantly pressing on my mind in those days, may have driven the remembrance of it from me. It is for this reason I ask for a copy of the authority under which that matter was transacted. The last letter I can find any copy of, to you, was written from a place called Fredg in the State of New York and dated the 27th of Octor in answer to one from you of the 5th of September. In this letter I inform you that I had rented my whole Estate, under your care, to Mr Custis, & requested in the most explicit terms, “that all the money you now possess, or may hereafter receive of mine, before you quit Mr Custis’s business, may be sent to Mr Lund Washington by him or some other safe hand. And before you remove from your present employment, I must further beg that you will furnish me with an exact accot of every thing sold from, & purchased for my Estate under your care—in short, the exact state of all expenditures & sales for my use since the last account I settled with you myself; & as letters are subject to miscarriage, I shall be obliged to you to leave a copy thereof with a list of the balances due me (if any there should be), with Mr Custis, that I may in case of accidents be provided with another copy from him. When I speak of a list of balances, I hope & trust there will be few or none—first from your care in making your collections, & next from the plenty of money, which leaves every person without even the shadow of excuse to withhold payment of debts, at this time. But if the case should be otherwise, a list of those debts first properly settled & reduced to specialties (to avoid disputes in the collection by a new hand unacquainted with the transactions, & unable to account for things which would not be disputed with you) left with Mr Custis, will enable him, or some other person in my behalf to receive payment of the money, with such interest as may be due on the Bonds or Bills.”
In a P.S. to this letter, you are desired to put the Tobacco Notes into Colo. Bassett’s hands, to be disposed of for my benefit. If subsequent to these you received orders from me to pay my money, & surrender your accots into the hands of Mr Posey, I should be glad to be informed of it, as it is my desire to act with

candour & fairness in this as well as in every other business. To me it seems exceedingly strange, however, that you should have no copies of the accounts you gave up—common prudence I should have thought would have dictated a measure of this kind to any man.
In your letter of the 24th of September last, you say you never received any money from Mr Newton except £180—from one Jacob Williams by his order; but by a letter of your own, in my possession, dated the 10th of May 1777, you not only acknowledge the receipt of the above sum, but of £120 more from Mr Willm Holt in consequence of an order from the same Gentleman; & besides these two sums, I am charged in Mr Newton’s account with £100 paid you the 12th of September 1776 at the time you received these orders.
It is indispensably necessary that these matters between you & me shou’d be settled, & it is much my wish that it could be done in an amicable & friendly way. I hope you will therefore pursue the necessary modes to do this & without delay which will be exceedingly pleasing to, Sir, Yr very hble Servt

G: Washington


P.S. I have just written to Mr Posey to surrender your Accots to you or me.

